DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains an implied phrase: “The present invention discloses”.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first inner stage, second outboard stage, third outboard stage, second outer rotor, third outer rotor (claim 18); first laminations, second outer laminations, third outer motor winding, third outer laminations (claim 19); stator, first inner stator, first inner motor, laminations, second outer stator, second outer motor (claim 20) and all bearings and associated bearing structures (annular bearing raceway) mentioned in claim 21 (only axial thrust bearings 4 are shown in Figure 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. NOTE: For clarity purposes, each claimed structural feature should be assigned a specific reference number and these reference numbers should be utilized throughout the specification to enable a proper understanding of the different features. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14, 15 (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
    PNG
    media_image1.png
    554
    740
    media_image1.png
    Greyscale

NOTE: All the rejections stated below are specifically for the elected species shown in Figure 4 and do not relate to any of the other species depicted in the other drawings. 
Firstly, the claims and the specification both use the phrases “radial” and “axial” interchangeably to mean the same direction (i.e., as seen in Figure 4 and as mentioned on page 21 in the 1st paragraph, radial is defined as from left to right of Figure 4 while axial is also defined as left to right. See claimed nomenclature above in annotated Figure A). For example, on page 21 in the 1st paragraph, the arrangement of stages is described as follows: “In the figure seen from left the diffusor-rotor configuration is as follows: diffusor > rotor first axial inboard stage > diffusor > rotor first axial second radial outboard stage > diffusor > rotor second axial inboard stage > diffusor > rotor second axial second radial outboard stage” (this arrangement has been labeled in annotated Figure A above). As seen in this paragraph, both radial and axial are used to describe the left to right direction. However, conventionally, with respect to Figure 4, the left to right direction is typically assigned as the “axial direction” while the top to bottom direction would be the “radial direction” (see conventional nomenclature in annotated Figure A above). Assuming that the applicant intends the left to right direction to denote a radial direction, claim 18 includes a limitation that states that there is an axial distance between neighboring rows of impellers. If axial is normally perpendicular to radial (herein defined as left to right), there is insufficient written description in the specification regarding how the impellers are axially distanced (i.e., distanced in the top-down orientation in Figure 4) from each other. The applicant is advised to not interchangeably use the terms axial and radial to both represent a single left to right orientation. It is 
Claim 18 also includes the limitation that states that the impellers are arranged at an outer perimeter of its associated rotor. However, in Figure 4 (also see annotated Figure A above), it appears that some impellers are arranged at an outer perimeter of the respective rotor while other impellers of a subsequent adjacent stage are arranged at an inner perimeter of the respective rotor. Hence, sufficient written description has not been provided regarding how all impellers are arranged at an outer perimeter of their respective rotor. 
Claim 19 discloses the limitation: “a second outer motor winding (1) and second outer laminations are arranged in the second outer rotor.” However, in Figure 4, the second outer motor winding appears to be arranged adjacent to the second outer rotor and not inside the second outer rotor. Sufficient written description of this particular arrangement has not been provided in the specification.
Claim 20 also mentions an axial distance between neighboring rows of impellers but once again axial appears to be interchangeably used to represent both a radial direction and an axial direction. Sufficient written description has not been provided in the specification regarding whether the applicant considers both axial and radial to be oriented in the same direction (i.e., left to right in Figure 4). 
Claim 20 also states that all impellers are arranged at an outer perimeter of the respective rotor. However, in Figure 4 (also see annotated Figure A above), it appears that some impellers are arranged at an outer perimeter of the respective rotor while 
Claim 21 describes several different types of bearings arranged throughout the arrangement. However, in Figure 4, every bearing is denoted as an axial thrust bearing (4) and so it is not known what structure constitutes the remaining claimed bearing structure. It is also not known if all the bearings are axial thrust bearings since sufficient written description has not been provided. 
Claims 22-24 are also rejected by virtue of their dependence on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As explained above in the 112(a) rejection of claim 1, the intended directions represented by the terms “radial” and “axial” in the claims are extremely unclear. The applicant appears to be using these terms interchangeably to represent a left to right direction in Figure 4. However, the radial direction is typically perpendicular to the axial direction in conventional art recognized nomenclature. It is requested that the applicant amend all the claims to more clearly represent the radial direction (for example as the 
Claim 18 also includes the limitation that states that the impellers are arranged at an outer perimeter of its associated rotor. However, in Figure 4 (also see annotated Figure A above), it appears that some impellers are arranged at an outer perimeter of the respective rotor while other impellers of a subsequent adjacent stage are arranged at an inner perimeter of the respective rotor. Hence, it is unclear how all impellers are arranged at an outer perimeter of their respective rotor. 
Claim 18 includes a limitation that states that there is an axial distance between neighboring rows of impellers. If axial is normally perpendicular to radial (herein defined as left to right), it is unclear how the impellers are axially distanced (i.e., distanced in the top-down orientation in Figure 4) from each other.
Claim 19 discloses the limitations: “at least a first motor winding (1) and first laminations are arranged in a first central shaft (8) in a first inner stage, and a second outer motor winding (1) and second outer laminations are arranged in the second outer rotor and optionally a third outer motor winding and third outer laminations are arranged in the third outer rotor.” Firstly, it is unclear if the underlined terms are the same as the identically named features in parent claim 18. Secondly, it is unclear how windings and laminations are arranged in the second outer rotor and the third outer rotor respectively since the drawings appear to show that these windings and laminations are arranged in close vicinity of these rotors but not inside said rotors. 
Claim 20 mentions “a rotor” in line 2. It is unclear if this differs from the rotors mentioned in parent claim 18. 
Claim 20 includes a limitation that states that there is an axial distance between neighboring rows of impellers. If axial is normally perpendicular to radial (herein defined as left to right), it is unclear how the impellers are axially distanced (i.e., distanced in the top-down orientation in Figure 4) from each other.
Claim 20 includes the limitation: “ix. a number, n, of rows of impellers (5) arranged at an outer perimeter of the second outer rotor, where n={1, 2, 3... } and if n>2 with an axial distance between the neighbouring rows of impellers (5);.” Based on Figure 4 and the remainder of the claim, it appears that these impellers are firstly not arranged on an outer perimeter of the second rotor but on an inner perimeter of the second outer rotor. Secondly, as mentioned previously, it is unclear how these impellers are axially distanced from one another if axial is perpendicular to radial. 
Claim 21 describes several different bearing and some respective structure of said bearings. However, in Figure 4, only axial thrust bearings (4) are depicted and so it is unclear what exactly constitutes the remaining bearings and associated structure. 
Claim 23 discloses “first inner rotors” and “second outer rotors”. These limitations lack antecedent basis. 
Claim 24 discloses “the second outer compressor or pump stage” and “the second outer stator”. These limitations lack antecedent basis. 

Please note that no prior art rejections are being provided for some claims since the proper scope of these claims cannot be fully ascertained at this time. Also for now, a lack of prior art rejections for these claims should not be construed as an indication of allowable subject matter. Any attempt to overcome this rejection would most likely result in a change of scope of these claims, which would in turn require further search and/or consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner (US 2,831,627)NOTE: For the purposes of examination, the phrases “radial” and “axial” will be interpreted to depict the same direction (as denoted in the claimed nomenclature in Figure A above). Regarding Claim 18:In Figures 1-3, Brunner discloses a compressor (axial flow compressor 10) comprising a number of compressor stages (11, 12,13, 14) arranged radially adjacent with each other (the axial direction shown in Figure 1 will also be interpreted as the radial direction such that each stage is radially adjacent to another stage) a) where a first inner stage (11) at least comprises a first inner central shaft (22a, 23a, 24a and 25a) and one first inner .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for multi-stage pumps or compressors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746